UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1368



BARBARA M. BUSH,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE COUNTY; STATE OF MARYLAND;
LESLIE SEID MARGOLIS; STEVEN SIMONE; KAREN
LYNCH; JALAL GREENE, Director, Maryland State
Department of Housing and Community Develop-
ment; FRANKLIN JOHNSON; BLAKE FETROW; LEGAL
AID BUREAU, INCORPORATED; RUBY BURRELL, Direc-
tor; NANCY GLASNICK, Superintendent, Maryland
Department of Education Rehabilitation Ser-
vices; ANDREW CUOMO, U.S. Department of
Housing and Urban Development; DONNA SHALALA,
U.S. Department of Health and Human Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-597-CCB)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Barbara M. Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barbara M. Bush appeals from the district court’s order dis-

missing her civil rights complaint alleging violations “of the

Americans with Disabilities Act . . . and other federal and state

laws.”   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See Bush v. Prince George County,

No. CA-00-597-CCB (D. Md. Mar. 6, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2